--------------------------------------------------------------------------------



EXHIBIT 10.16

 

AMENDED AND RESTATED BACKUP FACILITY AGREEMENT
AND AMENDMENT TO OTHER OPERATIVE AGREEMENTS



 

            AMENDED AND RESTATED BACKUP FACILITY AGREEMENT dated as of November
7, 2002, among DNA FINANCE CORP. (the "Borrower"), the BANKS party hereto (the
"Banks"), the INVESTORS party hereto (the "Investors"), JP MORGAN CHASE BANK
(formerly known as The Chase Manhattan Bank), as CP Administrative Agent, as
Collateral Agent, and as Agent Bank (the "Agent"), VACAVILLE REAL ESTATE TRUST
2001 ("Lessor"), and GENENTECH, INC. ("Lessee" and "Guarantor").

W I T N E S S E T H :

            WHEREAS, Borrower, Agent and the Banks hereto have heretofore
entered into a Backup Facility Agreement dated as of October 26, 2001 (as
amended prior to the Restatement Effective Date referred to below, the "Backup
Facility Agreement"), and such parties, the Investors, Lessor, Lessee and
certain other Persons have entered into the Participation Agreement referred to
therein (as amended prior to the Restatement Effective Date referred to below,
the "Participation Agreement"), and certain other Operative Agreements (as such
term is defined in accordance with Section 1 below);

            WHEREAS, at the date hereof, there are no Facility Loans outstanding
under the Backup Facility Agreement; and

            WHEREAS, the parties hereto desire to amend the Backup Facility
Agreement, the Participation Agreement and certain other Operative Agreements as
set forth herein and to restate the Backup Facility Agreement in its entirety to
read as set forth in the Backup Facility Agreement with the amendments specified
below;

            NOW, THEREFORE, the parties hereto agree as follows:

            SECTION 1.  Defined Terms; References.  Unless otherwise
specifically defined herein, each term used herein which is defined in Annex A
to the Participation Agreement shall have the meaning assigned to such term in
such Annex A. Each reference to "hereof", "hereunder", "herein" and "hereby" and
each other similar reference and each reference to "this Agreement" and each
other similar reference contained in the Backup Facility Agreement shall, after
the Restatement Effective Date, refer to the Backup Facility Agreement as
amended and restated hereby.

            SECTION 2.  Amendments

                        Upon the Restatement Effective Date:

            (a)  The Operative Agreements are amended by changing each reference
to "The Chase Manhattan Bank" to "JPMorgan Chase Bank".

 

--------------------------------------------------------------------------------

 

            (b)  Pursuant to Section 4.2 of the Backup Facility Agreement, the
Banks agree that the current "Expiry Date" of November 7, 2002 shall be, and is
hereby, extended to November 6, 2003, and each undersigned Bank shall remain a
party to the Backup Facility Agreement as a Bank with an obligation to make (i)
Revolving Facility Loans prior to its new Expiry Date in an aggregate principal
amount not to exceed the amount of the Commitment set forth below, and (ii) a
Term Loan in the amount of such Commitment on the terms set forth in the Backup
Facility Agreement, in each case as such amounts may be adjusted from time to
time as provided in the Backup Facility Agreement.

            (c)  The parties agree that notwithstanding anything to the contrary
contained in Section 11.3 of the Participation Agreement, (i) the requirement
that a Purchasing Bank be an Eligible Assignee may be waived by the Lessee in
its sole and absolute discretion, without the requirement for any consent or
waiver from any other party, and (ii) in the event that Lessee consents to a
Purchasing Bank that is not an Eligible Assignee, the assigning Bank may assign
Term Loans held by it to such Purchasing Bank, and in connection therewith, all
the terms and provisions of Section 11.3 shall apply to such assignment (other
than clause (a)(iv)).

            (d)  The Borrower and Banks agree that, notwithstanding anything to
the contrary contained in Section 14.5 of the Participation Agreement, if the
SPC (or Lessee pursuant to Section 10.1 of the Participation Agreement)
exercises any of its rights in Section 4.4 of the Backup Facility Agreement to
require a Termed Out Bank to assign its Term Loan to a Term Loan Purchaser, and
if such Term Loan Purchaser is an Eligible Assignee, then, the Agent Bank shall
have the power and authority (without obtaining any consent or approval from the
Borrower or any other Bank), but without any obligation to do so, to enter into
such amendments to the Backup Facility Agreement and other Operative Agreements,
deliver such notices and agreements, and take such other actions, as may be
requested by the SPC (or Lessee) (in each case at the Lessee's sole cost and
expense), in order to authorize the Term Loan held by such Term Loan Purchaser
to be repaid from the proceeds of the issuance of Commercial Paper and replaced
by a revolving Commitment of such Term Loan Purchaser (on all of the terms and
conditions applicable to the Commitments of the Banks that are contained in the
Backup Facility Agreement and other Operative Agreements), provided that the CP
Administrative Agent and the Agent Bank shall have received written confirmation
from S&P and Moody's that, immediately after giving effect to such Term Loan
Purchaser's revolving Commitment, the then-current rating of the Commercial
Paper shall not be qualified, reduced or withdrawn as a result thereof. No such
amendment or replacement shall increase the aggregate Commitment of the Banks
and the Term Loan Purchaser beyond the aggregate Commitment of the Banks in
effect prior to the funding of the Term Loan purchased by such Term Loan
Purchaser.

            (e)  Upon the Restatement Effective Date, the definition of
"Indebtedness" contained in Annex A to the Participation Agreement is hereby
amended by adding the following sentence at the end thereof:

For the avoidance of doubt, the parties hereto agree that, in the case of
Lessee, "Indebtedness" shall not include any reimbursement, indemnification,
payment or similar obligations of Lessee with respect to any appeal or surety
bonds issued for the benefit of Lessee in order to stay (whether by statute or
contract) the enforcement against Lessee of the judgment obtained by the City of
Hope in June 2002 or any interest accruing thereon, to the extent, but only to
the extent,

 

2

--------------------------------------------------------------------------------

 

that Lessee's obligations in respect thereof are secured by a pledge of cash,
cash equivalents, liquid assets or other financial instruments.

            (f)  Upon the Restatement Effective Date, Section 10.1(iv) of the
Guarantee is hereby amended by adding the following sentence at the end thereof:

For the avoidance of doubt, the parties hereto confirm that the Liens permitted
pursuant to this Section 10.1(iv) shall include liens on and deposits and
pledges of cash, cash equivalents, liquid assets and other financial instruments
to secure Lessee's reimbursement, indemnification, payment or similar
obligations with respect to any appeal or surety bonds issued for the benefit of
Lessee in order to stay (whether by statute or contract) the enforcement against
Lessee of the judgment obtained by the City of Hope in June 2002 or any interest
accruing thereon.

            (g)  The Banks agree that the Backup Facility Agreement and the
Participation Agreement are each amended, as of the Restatement Effective Date,
by replacing the Commitment amounts on the signature pages thereof with the
Commitments shown on Schedule 1 attached hereto.

            SECTION 3.  Representations and Warranties.   Each of Lessee,
Borrower, and Guarantor hereby represents and warrants that (i) its respective
representations and warranties contained in the Participation Agreement and the
Operative Agreements are, after giving effect to this Amendment and Restatement,
true and correct in all material respects on and as of the Restatement Effective
Date, and (ii) no Default will have occurred and be continuing as to it on such
date.

            SECTION 4.  Governing Law.  This Amendment and Restatement shall be
governed by and construed in accordance with the laws of the State of New York.

            SECTION 5.  Counterparts.  This Amendment and Restatement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

            SECTION 6.  Effectiveness.  This Amendment and Restatement shall
become effective on the date when the following conditions are met (the
"Restatement Effective Date"):

            (a)  the Agent shall have received from each of the Borrower, the
Banks, the Required Participants, the Lessor, the Lessee, and the Guarantor a
counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof;

            (b)  the Agent shall have received an opinion of in house counsel to
Lessee, dated the Restatement Effective Date, in form and substance satisfactory
to the Agent; and

            (c)  the Agent shall have received all documents the Administrative
Agent may reasonably request relating to the existence of the Lessee, the
authority for and the validity of this Amendment and Restatement, and any other
matters relevant hereto, all in form and substance satisfactory to the Agent.

 

3

--------------------------------------------------------------------------------

 

            SECTION 7.  Continuing Effect of the Participation Agreement and
Operative Agreements.  Except as expressly provided herein, this Agreement shall
not constitute an amendment or waiver of any other provision of the Backup
Facility Agreement, the Participation Agreement or any Operative Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action on the part of Lessee, the Lessor, Borrower or
Guarantor that would require a waiver or consent of the Agent Bank, the
Investors and/or the Banks except as may be provided for herein. Except as
expressly amended hereby, the provisions of the Participation Agreement and the
Operative Agreements (together with any consent or waiver heretofore delivered
pursuant thereto) are and shall remain in full force and effect.

            SECTION 8.  Expenses.  Lessee agrees to pay or reimburse the Agent
and Borrower for all of their reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
Agreement, including, without limitation, the fees and disbursements of their
counsel.

            SECTION 9.  Construction.  The fact that all the parties hereto
executed this Agreement should not be construed as requiring all such parties to
execute or consent to any particular amendment of any Operative Agreement.

            SECTION 10.  Instruction.  The Agent, Borrower and the Lessor are
hereby instructed to execute this Agreement.

 

4

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

 

GENENTECH, INC., as Lessee and Guarantor

By:    /s/ LOUIS J. LAVIGNE                                   
            Name: Louis J. Lavigne
            Title: Executive Vice President and
                       Chief Financial Officer

     

DNA FINANCE CORP., as Borrower

By:    /s/ FRANK B. BILOTTA                                
            Name: Frank B. Bilotta
            Title: President

     

VACAVILLE REAL ESTATE TRUST 2001, as
Lessor

By:  Wilmington Trust Company, not in its
         individual capacity but solely as Trustee

            By:    /s/ MICHAEL G. OLLER, JR.           
                    Name: Michael G. Oller, Jr.
                    Title: Senior Financial Services Officer

     

JPMORGAN CHASE BANK (formerly known as
THE CHASE MANHATTAN BANK), as Agent
Bank

By:    /s/ DAWN LEE LUM                                      
            Name: Dawn Lee Lum
            Title: Vice President

     

JPMORGAN CHASE BANK (formerly known as
THE CHASE MANHATTAN BANK), as
Collateral Agent

By:    /s/ DAWN LEE LUM                                      
            Name: Dawn Lee Lum
            Title: Vice President

   



 

5

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK (formerly know as
THE CHASE MANHATTAN BANK), as
Administrative Agent

By:    /s/ ANDREW TAYLOR                                 
           Name: Andrew Taylor
           Title: Vice President

     

UBS AG, STAMFORD BRANCH, as a Bank

     

By:    /s/ WILFRED V. SAINT                                
            Name: Wilfred V. Saint
            Title: Associate Director
                      Banking Products Services, US

     

By:    /s/ LUKE GOLDSWORTHY                        
            Name: Luke Goldsworthy
             Title: Associate Director
                          Banking Product Services, US

     

BNP PARIBAS, as a Bank

     

By:    /s/ KATHERINE WOLFE                             
            Name: Katherine Wolfe
            Title: Director

     

By:    /s/ JOSEPH MACK                                         
            Name: Joseph Mack
            Title: Associate

     

ABN AMRO BANK, N.V., as a Bank

     

By:    /s/ JAMES S. KREITLER                              
            Name: James S. Kreitler
            Title: Senior Vice President

     

By:    /s/ HENRY SOSA                                            
            Name: Henry Sosa
            Title: Assistant Vice President

     

MELLON BANK, N.A., as a Bank

     

By:    /s/ LAWRENCE C. IVEY                              
            Name: Lawrence C. Ivey
            Title: First Vice President

 

6

--------------------------------------------------------------------------------

 

 

WACHOVIA BANK, N.A., as a Bank

     

By:    /s/ DOUGLAS T. DAVIS                               
            Name: Douglas T. Davis
            Title: Director

     

CREDIT SUISSE FIRST BOSTON, as a Bank

     

By:    /s/ CHRISTOPHER LALLY                          
            Name: Christopher Lally
            Title: Vice President

     

By:    /s/ JENNIFER A. PIEZA                                
            Name: Jennifer A. Pieza
            Title: Associate

     

BANK OF NEW YORK, as a Bank

     

By:    /s/ REBECCA K. LEVINE                             
            Name: Rebecca K. Levine
            Title: Vice President

     

WACHOVIA CAPITAL INVESTMENTS, INC.,
as an Investor

By:    /s/ DOUGLAS T. DAVIS                               
            Name: Douglas T. Davis
            Title: Director

     

BANK HAPOALIM B.M., as an Investor

 


By:                                                                                 
            Name:
            Title:

     

BNP PARIBAS, as an Investor

 


By:    /s/ KATHERINE WOLFE                              
            Name: Katherine Wolfe
            Title: Director

     

BNP PARIBAS, as an Investor

 


By:    /s/ JOSEPH MACK                                          
            Name: Joseph Mack
            Title: Associate

 

7

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

COMMITMENT SCHEDULE

 

Bank

Commitment

     

JPMORGAN CHASE BANK

$

70,971,800

UBS AG, STAMFORD BRANCH

$

70,971,800

BNP PARIBAS

$

70,971,800

ABN AMRO BANK, N.V.

$

50,000,000

MELLON BANK, N.A.

$

50,000,000

WACHOVIA BANK, N.A.

$

70,971,800

CREDIT SUISSE FIRST BOSTON

$

70,971,800

BANK OF NEW YORK

$

25,000,000

     

            TOTAL

$

479,859,000

--------------------------------------------------------------------------------

 